ROBB, Judge,
concurring in part, dissenting in part.
I concur in the majority’s decision regarding the evidentiary issue, but respectfully dissent from the decision to affirm without reservation the grandparent visitation order. I do not necessarily disagree with the majority’s decision that the trial court did not abuse its discretion in granting Grandfather’s petition for grandparent visitation with L.L. This is especially so given the circumstances in which Father is deceased and without Mother’s consent and willing participation, there is no other option for Grandfather to have a relationship with L.L. However, I do not believe the trial court gave appropriate consideration to Mother’s specific concerns, nor do I believe the visitation schedule imposed by the trial court is crafted to meet L.L.’s best interests.
A trial court is required to give special weight to a fit parent’s decision regarding grandparent visitation. In re Visitation of M.L.B., 983 N.E.2d 583, 586 (Ind.2013). There is no indication Mother is not a “fit” parent, and yet the trial court here specifically stated that it gave “little to no weight” to Mother’s concerns about visitation between L.L. and Grandfather. See op. at 1027 (quoting trial court’s order at paragraph 21). Although the trial court properly considered the other three required factors, its failure to give appropriate weight to this factor troubles me. In addition, at this point, L.L. is two years old and has had no relationship with Grandfather since her early infancy. Two is a difficult age under the best circumstances, and L.L.’s visitation with a virtual stranger will likely be trying enough on its own merits. To also order that visitation to automatically go from being supervised by her mother to unsupervised after only four visits, and further to order the visitation to automatically increase from two hours twice a month to three hours twice a month after just sixteen visits is, in my opinion, an abuse of discretion and contrary to the child’s best interests, especially in light of Mother’s reluctance to allow visitation at all.
I would remand for the court to revise its order to visitation of two hours twice a month under the supervision of Mother, with any modifications to that arrangement to be made only after a report to the court and a finding that unsupervised or additional visitation is appropriate to these *1035particular parties and this particular situation.